DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received February 12, 2021.  Claims 1, 3-8, 10-18, and 20-32 are currently pending with claims 3, 4, 8, 10-18, and 20-31 being withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-7 are rejected under 35 U.S.C. 102a1 as being anticipated by Polson et al, US 2014/0038933.
Polson et al teach a composition comprising 125ppm Fe(III), HEDP, NaOH, other additives and the balance water, wherein the composition has a pH of 10.15 (¶31, 
	Applicants have traversed this rejection on the grounds the composition of Polson is not used to treat a metal surface, and this seems likely true.  A method for treating a metal surface is not claimed.  A composition is claimed.  Polson teaches a composition identical to the composition claimed.  It does not matter what the composition is used for, once formed.  If applicants are granted a patent for a composition, they can use that composition for any purpose, be it metal cleaning, or testing chelants for use in soap.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al, US 2016/0020087.
Liu et al teach a composition for cleaning post-CMP residue from a semiconductor (see abstract).  Note these semiconductors are metal substrates.  An example comprises HEDP and KOH to yield a pH of 10.5 (¶87, example AA), and suitable oxidizers of the invention include ferric nitrate (¶44), wherein oxidizers may be 
Applicants have traversed this rejection on the grounds the semiconductor cleaner is not designed to deposit iron (III) cation onto at least a portion of the metal surface (emphasis added by the examiner).  First, the examiner has no idea what “at least a portion” of the metal surface is.  Are trace amounts at least a portion?  The examiner considers it likely that 100% removal of the composition from the semiconductor is unlikely, but that aside, a cleaning composition for metal surfaces is claimed, and the reference teaches a cleaning composition for metal surfaces that may contain the three components required by the claims.  If applicants’ composition deposits iron (III) on metals, why not the cleaning composition of the reference?  It is likely that applicants use a different application process to allow for substantial deposition of metals, but that process is not claimed.  

Claims 1, 5-7, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura, US 2009/0004863.
Kamimura teaches a composition for CMP for a semiconductor containing a ruthenium layer, which is a metal (see abstract).  The composition may contain chelants, such as HEDP (¶116), oxidizers, such as ferric nitrate, chloride, and sulfate (¶43), wherein oxidizers may be present in amounts as low as 0.01 mol/L (¶44).  The pH of these compositions may be as high as 12 by the use of alkaline buffering agents 
With respect to claim 32, the composition may contain a polishing particulate which may be cobalt oxide, and so it would have been obvious for one of ordinary skill in the art to include cobalt oxide in the semiconductor cleaner of the reference as cobalt oxide is taught as a suitable particulate.
Applicants traverse for the same reasons as the Liu reference, and the examiner’s response is the same.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761